Name: Council Directive 78/315/EEC of 21 December 1977 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type- approval of motor vehicles and their trailers
 Type: Directive
 Subject Matter: European Union law;  organisation of transport;  technology and technical regulations;  information technology and data processing;  land transport;  marketing
 Date Published: 1978-03-28

 Avis juridique important|31978L0315Council Directive 78/315/EEC of 21 December 1977 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type- approval of motor vehicles and their trailers Official Journal L 081 , 28/03/1978 P. 0001 - 0002 Finnish special edition: Chapter 13 Volume 8 P. 0056 Greek special edition: Chapter 13 Volume 7 P. 0041 Swedish special edition: Chapter 13 Volume 8 P. 0056 Spanish special edition: Chapter 13 Volume 8 P. 0103 Portuguese special edition Chapter 13 Volume 8 P. 0103 COUNCIL DIRECTIVE of 21 December 1977 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (78/315/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas certain systems or parts of vehicles which form a separate technical unit are already marketed both separately and after being fitted to a vehicle ; whereas, if it is possible to check such systems or parts before they are fitted to a vehicle, their free movement may be facilitated by the introduction of EEC type-approval also for these separate technical units; Whereas it is therefore desirable that Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (3) should be supplemented without delay by provisions introducing such type-approval, without prejudice to other amendments to that Directive, in particular those contained in the Commission's proposal of 5 January 1977; Whereas the EEC type-approval of separate technical units to be fitted to vehicles simplifies the motor vehicle type-approval procedure by avoiding the repetition of certain checks during type-approval ; whereas it must be possible, when granting EEC type-approval for separate technical units, to lay down restrictions for their use and/or conditions for their fitting; Whereas it must always remain possible to adapt the separate Directives to technical progress in the production of separate technical units ; whereas the procedure laid down in Article 13 of Directive 70/156/EEC is appropriate for this purpose, HAS ADOPTED THIS DIRECTIVE: Article 1 The following Article 9a shall be added after Article 9: "Article 9a 1. Where the separate Directives make express provision for so doing, EEC type-approval may also (1)OJ No C 118, 16.5.1977, p. 29. (2)OJ No C 114, 11.5.1977, p. 1. (3)OJ No L 42, 23.2.1970, p. 1. be granted to types of systems or parts of vehicles which form a separate technical unit. 2. Where the separate technical unit to be approved fulfils its function or offers a specific feature only in conjunction with other components of the vehicle and for this reason compliance with one or more requirements can be verified only when the separate technical unit to be approved operates in conjunction with other vehicle components, whether real or simulated, the scope of the EEC type-approval of the separate technical unit must be restricted accordingly. The EEC type-approval certificate for a separate technical unit shall then include any restrictions on its use and shall indicate any conditions for fitting it. Observance of these restrictions and conditions shall be verified at the time of EEC type-approval of the vehicle. 3. Articles 3 to 9 and 14 shall apply by analogy. However, the holder of EEC type-approval for a separate technical unit granted in accordance with this Article shall be obliged not only to complete the certificate provided for in Article 5 (2) but also to affix to each unit manufactured in conformity with the approved type the trade name or mark, the type and, if the separate Directive so provides, the type-approval number." Article 2 The following paragraph shall be added to Article 11: "This procedure shall also apply for the purpose of introducing provisions relating to EEC type-approval for separate technical units into the separate Directives." Article 3 1. Member States shall bring into force the provisions necessary in order to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 4 This Directive is addressed to the Member States. Done at Brussels, 21 December 1977. For the Council The President J. CHABERT